Hinman, J. (dissenting).
I dissent and vote to annul the determination of the Commissioner in so far as the order fixes the prevailing rate of wages to be paid in the future. It is my interpretation of the statute that the Commissioner has no authority to do more than to decide the issue raised by the complaint and in no event beyond the period covered by the hearing. Subdivision 7 of section 220 of the Labor Law relates only to complaints against the employer. Subdivision 8 requires notice to be given solely to the “ person or corporation affected,” a term used throughout the section to mean the employer. Subdivision 9 of section 220 cannot in my judgment be interpreted to mean inferentially that the Commissioner's order has continuing effect. It is a penal provision, making disobedience a misdemeanor. Such a provision *158must be strictly construed in favor of the employer and means only that he is guilty if he willfully refuses to make the payments found due under the determination made upon the issue tried at the hearing. It cannot be that the Legislature meant anything more. The statute does not say more and the employer has not had his day in court as to the future. There is no provision of the statute permitting the employer to recover any excess payments if he is supposed to be entitled to enter a complaint subsequently against the provision of the order giving the determination continuing effect as to the future. The only provision for instituting an action for recovery is one “ against the person or corporation found violating this act. (Labor Law, § 220, subd. 8.)
! It is my theory of the rights of the employer that he is now at liberty to decide for himself what he shall pay beyond the period covered by the determination, but if he again pay less than the prevailing rate, complaint may again be lodged against him and if too low a rate has been paid, the workmen can again recover the difference.
Crapser, J., concurs.
Determination confirmed, with fifty dollars costs and disbursements.